DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 12/27/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered. 
Response to Amendment
This action is in response to the amendment filed 12/27/2021 from which Claims 17, 21-24 are pending with Claims 17 and 22 amended and Claim 24 added.  Claims 1-16 and 18-20 are cancelled.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' response filed 12/27/2021.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     
Claims 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013-187699, Bae et al evidenced by CAS Registry Number: 25038-59-9, Scifinder (2020) (hereinafter “RN 25038-59-9”) and evidenced by CAS Registry Number 109-99-9 (hereinafter “RN 109-99-9”) and evidenced by the article entitled “Cationically Photopolymerizable Epoxy-Functionalized Thermoplastic Polysilsesquioxanes: Synthesis and Properties”, A.S. Lee et al., RSC Advances, issue 99, 17 Oct 2014 (hereinafter “A.S. Lee”) and evidenced by https://www.aqion.de/site/ph-of-common-acids (hereinafter “Aqion”) further in view of U.S. 2005/0277058, Iwabuchi et al. (hereinafter “Iwabuchi”) and alternatively further in view of U.S.2015/0159044, Bae et al. (hereinafter “Bae2”).        
For WO 2013-187699 the English machine translation was retrieved from the World Intellectual Property Organization (WIPO) Patentscope website https://patentscope.wipo.int/search/en/detail.jsf?, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “WO Bae”.  
Regarding Claims 17, 21, and 23, WO Bae discloses in the entire document particularly in the abstract and at ¶s 2, 6-7, 9, 12, 25, 29, 31, 35-36, 39-48, 59, 62-63, 77, 136 and the examples a hard coating siloxane hard resin including siloxane resin comprising an alicyclic epoxy group {reads on alicyclic epoxy siloxane} alone or a reactive monomer, which is prepared by condensation reaction of alkoxysilanes, and has a weight average molecular weight in the range of 1000 to 4000 and a molecular weight distribution of PDI 1.05 to 1.4.  A siloxane hard cured coated article like PET {evidenced by RN 25038-59-9 as a polyester} and {i.e. reading on hard coating layer and hard coating film for Claim 17} produced by photo- or thermal polymerization has high hardness by compact crosslinking of siloxane molecules having different molecular weights.  WO Bae divulges at ¶ 27 that the siloxane resin may have a relatively high epoxy equivalent in the range of about 0.35 to about 0.6 (mol / 100 g), but may not be limited thereto.  Accordingly, siloxane molecules of various molecular weights can be densely cross-linked during photopolymerization or thermal polymerization of an alicyclic epoxy group, thereby providing a hardened cured product of high hardness siloxane due to this, but may not be limited thereto.  Given that about 0.35 to about 0.6 on a mol/100g basis converts to about 3.5 to about 6 and 5.2 on a mmol/g basis from ¶ 136 for 0.52 mol/100 g of 2- (3,4-epoxycyclohexyl) ethyltrimethoxysilane and phenyltrimethoxysilane, this range lies within and overlaps that of pending claim 17.  With the epoxy equivalent weight range overlapping or lying within that of the pending claim 1 in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  WO Bae discloses at ¶ 31 that the siloxane resin is prepared by hydrolysis and condensation reaction of alkoxysilane having the alicyclic epoxy group alone or between alkoxysilane having the alicyclic epoxy group and heterogeneous alkoxysilane in the presence of water.  WO Bae divulges at ¶s 31 and 62 that the siloxane resin is prepared through hydrolysis and condensation reaction between an alkoxy silane having an alicyclic epoxy group alone or an alkoxy silane having an alicyclic epoxy group and heterogeneous alkoxy silane in the presence of water and an organic solvent may be added in order to provide easy processability by controlling the viscosity of the alicyclic epoxy siloxane hard resin and to control the thickness of a coating film at the same time.  The addition amount of the organic solvent is not particularly limited, but alcohol is preferably added in an amount of 0.1 to 10 parts by weight, based on 100 parts by weight of the alicyclic epoxy siloxane hard resin.  The type of organic solvent includes an ether of tetrahydrobutane.  RN 109-99-9 evidences the structure for tetrahydrofuran is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 showing the tetrahydrobutane bonded to the oxygen for an ether or in other words an ether of tetrahydrobutane as disclosed in WO Bae.  WO Bae teaches at ¶ 59 that an initiator may be used for the polymerization of the alicyclic epoxy siloxane hard resin, where the addition amount of the polymerization initiator is not particularly limited, but it is preferably added in an amount of 0.1 to 10 parts by weight, based on 100 parts by weight of the siloxane resin having the alicyclic epoxy group.  WO Bae divulges at ¶s 39-43 that the alkoxysilane having the alicyclic epoxy group for the preparation of the alicyclic epoxy siloxane hard resin may be one or more selected from alkoxysilanes having an alicyclic epoxy group and an alkoxy group, which are represented by the following Chemical Formula 1 R1nSi(OR2)4-n wherein R1 is a straight or branched C1 to C6 alkyl group containing an alicyclic epoxy group, the alicyclic epoxy group is a C3 to C6 cycloalkyl group having an epoxy group, R2 is a straight or branched C1 to C7 alkyl group, and n is an integer of 1 to 3 {reading on Formula 1 of pending Claim 17}.  From Id examples include 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane, 2-(3,4-epoxycyclohexyl)ethyltriethoxysilane or the like {reading on pending Claim 21}, and one or more selected from the group consisting of combinations thereof.  WO Bae discloses at ¶s 43-48 that the alicyclic epoxy siloxane hard resin may be prepared by using alkoxysilane having the alicyclic epoxy group alone, but may be also prepared through hydrolysis and condensation reaction between alkoxysilane having the alicyclic epoxy group and heterogeneous alkoxysilane. The heterogeneous alkoxysilane may be one or more selected from alkoxysilanes represented by the following Chemical Formula 2 R3mSi(OR4)4-m.  For formula 2, R3 may include one or more functional groups selected from the group consisting of a (C1 to C20) alkyl group, a (C3 to C8) cycloalkyl group, a (C2 to C20) alkenyl group, a (C2 to C20) alkynyl group, a (C6 to C20) aryl group, an acryl group, a methacryl group, a halogen group, an amino group, a mercapto group, an ether group, an ester group, a carbonyl group, a carboxyl group, a vinyl group, a nitro group, a sulfone group, an alkyd group or the like, wherein R4 is a straight or branched alkyl (C1 to C7), and m is an integer of 0 to 3.  Examples include methyltrimethoxysilane, or methyltriethoxysilane.  WO Bae discloses at 77 and tables  2, 4 and 6 that the coating thickness was at 20, 40, and 60 µm for pencil hardness in the range of 5H to 9H {overlapping the thickness range or 50 µm reading claim 17}.  From ¶s 2, 6-7 and 77 hard coating resin provides an optical film or sheet as the hard coating cured product having easy processability of organic materials and high light transmittance and surface hardness of inorganic materials as essential technology for a wide range of plastics where transparent plastics are widely used as core materials in the optical and transparent display industries with transparent plastics such as PC (polycarbonate) or PMMA (polymethyl methacrylate).  After coating the siloxane hard coating resin composition with a thickness of 20 μm, 40 μm, and 60 μm on the PET surface, it was photocured by exposing it to an ultraviolet lamp having a wavelength of 365 nm for 1 minute.  Heat treatment was performed at a temperature for 1 hour to produce a cured siloxane hard coating {reading on a base material with one surface of a cured composition for Claim 17}.  WO Bae at ¶ 36 discloses in preparing alicyclic epoxy siloxane resin having a weight average molecular weight in the range of about 1,000 to about 4,000 a catalyst is used to control the reaction rate, where examples of the include acid catalysts such as hydrochloric acid, acetic acid, hydrogen fluoride, nitric acid, chlorosulfonic acid sulfate, iodic acid, and pyrophosphoric acid, and base catalysts such as ammonia, potassium hydroxide, sodium hydroxide, barium hydroxide and imidazole.  
WO Bae discloses the molecular weight range of 1,000 to 4,000 and the PDI range of 1.05 to 1.4 from the alkoxy group of the starting material alkoxy silane hydrolyzing with water to form a hydroxyl group, where the hydroxyl group formed thereby forms a siloxane bond through a condensation reaction between hydroxyl or alkoxy groups of different silanes so that by controlling the reaction rate, the weight average molecular weight and molecular weight distribution (PDI) of the finally formed siloxane compound can be controlled, and the reaction temperature, the amount, type, and solvent and the catalyst may be the main factors.  The pending claims have a weight average molecular weight of 5,000 to 15,000 and PDI of 2.0 to 4.0, respectively, however generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  This is particularly the case here because the hydrolysis condensation is performed similar to that taught in Applicants' specification (shown at ¶ 0017 of Applicants U.S. Patent Application Publication 2018/0346760).  Therefore, because the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently and/or implicitly possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  WO Bae discloses at ¶s 53-58 and its claim 10 that the hard coating has reactive monomer such as 3, 4-epoxycyclohexylmethyl methacrylate, which reacts with the alicyclic epoxy group to form crosslinking {i.e. reactive monomer, acrylic, and polyfunctional(meth)acrylate monomer}.  The addition amount of the reactive monomer is preferably added in an amount of 1 to 100 parts by weight, based on 100 parts by weight of the alicyclic epoxy siloxane hard resin.  
A. S. Lee is directed as is WO Bae to a hard coat from cycloaliphatic epoxy-functionalized ladder-like polysilsesquioxanes evidencing LPPCESQ copolymers synthesized via a facile base-catalyzed sol–gel reaction as disclosed in the conclusion section on page 15 and the abstract and Table 2.  Obtained cross-linked films were examined as hardcoating materials as their thermal, optical, mechanical, and barrier properties.  The ladder-like structure LPPCESQ series gave rise to the superior thermal stability (T> 400 °C) with thermoplastic properties and the mechanical properties in thin and bulk film state were shown to be outstanding.  Thermo-mechanical analysis of these materials showed outstanding resistance to thermal expansion while the optical properties may be simply tuned by calibrating phenyl and epoxy content.  Moreover, the low WVTR and OTR values obtained indicate that these materials are highly applicable as high performance barrier coats for electronic devices.  From the abstract and scheme 1-2 the obtained cycloaliphatic epoxy-functionalized ladder-like polysilsesquioxanes, LPPCESQ copolymers synthesized via a facile base-catalyzed potassium carbonate sol–gel reaction in water and THF (i.e. tetrahydrofuran or ether of tetrahydrobutane as in WO Bae) were photocured.  Scheme 1 shows 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, where R2= 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 for LPPCESQ compounds, poly(phenyl-co-cyclohexylepoxyethyl)silsesquioxane from [2-(3,4-epoxycyclohexyl)ethyl]trimethoxysilane and phenyltrimethoxysilane.  Then from Scheme 2 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
for photocuring LPPCESQ.  From Table 2 the photocured epoxy-functionalized polysilsesquioxanes were of high molecular weight (>10k), with thermoplastic behavior, as evident from the non-detection of uncondensed silanols showing characteristic weight loss at 150 °C. Also, the photocured films coated on glass and PET all exhibited superior mechanical and scratch-resistant properties as indicated by high pencil hardness values, regardless of glass or plastic substrates, with a high pencil hardness of 9H, even on PET substrates.  From Table 2 the weight average molecular weight (“Mw”) ranged from 10,000 to 28,000 and the PDI ranged from 2.4 to 3.4 and the pencil hardness ranged from 4H to 9H.  A. S. Lee evidences that with higher weight average molecular weight, Mw, the PDI or molecular weight distribution Mw/Mn increases which would indicate longer chained polymerization product.  A. S. Lee evidences that the control disclosed by WO Bae of the alkoxy group of the starting material alkoxy silane hydrolyzing with water to form a hydroxyl group, where the hydroxyl group formed thereby forms a siloxane bond through a condensation reaction between hydroxyl or alkoxy groups of different silanes so that by controlling the reaction rate, the weight average molecular weight and molecular weight distribution (PDI) of the finally formed siloxane compound can be controlled, and the reaction temperature, the amount, type, and solvent like that of WO Bae and the base catalyst K2CO3 may be the main factors.  Aqion evidences that the bases K2CO3 and KOH as in WO Bae are similar having pHs from 10.52 to 11.36 for the former and 10.98 to 12.88 for the latter, depending on the same molarity for both.  One skilled in the art would control such parameters as taught and suggested in WO Bae with the production of higher Mw polymerization product and higher PDI as evidenced by A. S. Lee which would result in higher mechanical properties as evidenced by A.S. Lee.  
However WO Bae does not expressly disclose that the base catalyst is tetramethyl ammonium hydroxide.  
Iwabuchi as disclosed in the abstract, ¶s 0021-0027, 0043-0044, 0072-0074, 0077-0078, and 0158-0159 like WO Bae is directed to an alicyclic epoxy silicone film obtained by organic crosslinking has no intermixing and no dispersion of low molecular weight components into a layer as a copolymer of Formulae (1) 
    PNG
    media_image6.png
    140
    335
    media_image6.png
    Greyscale
 and (2) 
    PNG
    media_image7.png
    136
    336
    media_image7.png
    Greyscale
that is also capable of functioning as an antireflective film by containing light absorbing groups, where one advantage of silicone resin is that it is less susceptible to deterioration by heat.  In formula (1), R1a preferably is an epoxy, and in formula (2) R 2, R3, R4, R5 and R6 in Formula (2) have the same definition as those in the polymer expressed by Formula (1).  According to the definition of Formula (1), R4 and R6 may be the same as R1a i.e. an epoxy group.  An antireflective film-forming composition comprises an organic solvent; an acid generator; and a polymer expressed by a Formula (1), which is a copolymer comprising monomer units Ua, Ub and Uc, and/or a polymer expressed by a Formula (2), which is a copolymer comprising monomer units Ua', Ub and Uc.  A hydrolyzing and condensing catalyst which can be used in the method include basic catalyst such as ammonia, methylamine, triethylamine, sodium hydroxide, potassium hydroxide, tetramethylammonium hydroxide.  From ¶s 0158-0159 and 0163 tetramethylammonium hydroxide solution is prepared with 3,4-epoxycyclohexylethyltrimethoxysilane and mixed or combined with tetraethoxysilane, phenyltrimethoxysilane and (2,3-dimethoxypropoxy) propyltrimethoxysilane under a nitrogen blanket to produce the polymer.  
Given from MPEP § 2144.06 for the same purpose as a base catalyst for hydrolyzation and condensation to produce a alicyclic epoxy silicone film the tetramethyl ammonium hydroxide of Iwabuchi, which teaches equivalence with potassium hydroxide as a base catalyst for hydrolyzation and condensation can be substitute for or be combined with the potassium hydroxide of WO Bae as modified for base catalyzing hydrolysis and condensation for alicyclic epoxy siloxane including cycloaliphatic epoxy-functionalized inorganic–organic hybrid ladder-like structured polysilsesquioxanes like poly(phenyl-co-cyclohexylepoxyethyl)silsesquioxane from [2-(3,4-epoxycyclohexyl)ethyl]trimethoxysilane and phenyltrimethoxysilane.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from WO Bae a coating layer and film with epoxysiloxane for hard coating with controlling alkoxy silane hydrolyzing with water to form a hydroxyl group, where the hydroxyl group formed thereby form a siloxane bonds through a condensation reaction between hydroxyl or alkoxy groups of different silanes so that by controlling the reaction rate, for higher weight average molecular weight and molecular weight distribution (PDI) the cycloaliphatic or alicyclic epoxy siloxane resulting as evidence by A. S. Lee in molecular weights 10,000 to 28,000 and PDI of 2.4 to 3.4 with resulting higher mechanical properties, as afore-described, where from Iwabuchi the base catalyst or tetramethyl ammonium hydroxide is substituted for or combined with the potassium hydroxide of WO Bae motivated as useful in solution with 3,4 -epoxycyclohexylethyltrimethoxysilane for producing polymers for films as for the hard coating film of Claims 17, 21 and 23.  Moreover the combination with Iwabuchi with WO Bae has a reasonable expectation of success because Iwabuchi teaches the equivalence of tetramethyl ammonium hydroxide with potassium hydroxide the latter of which is used by WO Bae for the same hydrolysis and condensation of an epoxy siloxane for films.  
Applicants are reminded regarding wording in the claims of “obtained by curing a composition” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that WO Bae in view of Iwabuchi meets the requirements of the claimed hard coating composition, WO Bae in view of Iwabuchi clearly meet the requirements of present claims.  The process language of “obtained by curing a composition”  does not relate to any particular structure of a hard coating film. 
To any extent that WO Bae in view of Iwabuchi does not expressly disclose the hard coating with flexibility in addition to hardness Bae2 is cited.  
Bae2 is directed to hard coatings as disclosed in the abstract and at ¶s 0009-0015, 0033-0046, 0060-0062, 0071 and 0111-0114 a hard-coating cured material which contains a siloxane resin component including an epoxy group and a preparing method of the hard-coating cured material.  Especially, by using a special polymerization method like a cationic polymerization and a moisture-heat treatment, it is possible to provide a hard-coating film having both superior flexibility and high surface hardness that cannot be obtained from conventional coating compositions.  
From ¶ 0009-0015 the hard-coating cured material is from a composition which contains a siloxane resin as Component A including an epoxy group and a cationic polymerization initiator as Component C, where the Component C initiator is initiated in the composition to polymerize the composition, followed by a heat treatment to provide a hard-coating cured material in a hard-coating film for a display device.  The hard-coating film is formed by using a composition containing a siloxane resin including an epoxy group and controlling temperature and humidity conditions to provide superior flexibility and high surface hardness such that the formed coating film is not broken even when it is bent or folded inward.  The hard-coating film has both superior flexibility and high surface hardness that cannot be obtained from conventional coating compositions, by applying a special polymerization method, i.e., cationic polymerization and moisture-heat treatment, to a composition containing a siloxane resin including an epoxy group.  
From ¶s 0033-0046 Component A may include, but not limited thereto, an average unit chemical formula represented by following Chemical Formula 1: (R1SiO3/2)a(R2O1/2)b(HO1/2)c; where , R1 includes a member selected from the group consisting of a substitutable linear or branched C1-20 alkyl group, a substitutable linear or branched C2-20 alkenyl group, a substitutable linear or branched C2-20 alkynyl group, and a substitutable C6-20 aryl group; and at least average 60% of R1, includes a glycidyl group or a alicyclic epoxy group, a substituent, which may be substituted to R1, includes a member selected from the group consisting of a linear or branched C1-20 alkyl group, a C3-8 cycloalkyl group, a linear or branched C1-20 alkoxy group, an amino group, an acryl group, a methacryl group, a halogen, an allyl group, a mercapto group, an ether group, an ester group, a carbonyl group, a carboxyl group, a vinyl group, a nitro group, a sulfonyl group, a hydroxyl group, a cyclobutenyl group, an alkyd group, an urethane group, an oxetane group, a phenyl group, an epoxy group, and combinations thereof, R2 includes a linear or branched C1-7 alkyl group, a is a positive number, b is a zero or positive number, c is a zero or positive number, and (b+c)/a is a number in a range of from 0 to 0.4.  In an example embodiment, the epoxy group may be, but not limited thereto, a glycidyl group or an alicyclic epoxy group.  For example, when less than average 60% of R1 includes a glycidyl group or an alicyclic epoxy group, curing density is reduced upon formation of the coating film so that sufficient surface hardness of the hard-coating film cannot be obtained.  Also Component A may include, but not limited thereto, 1 or more to 10 or less units of (R1SiO3/2) in Chemical Formula 1, giving numerous examples {i.e. similar to the unit for the ladder structure of A.S. Lee}.  In an example embodiment, Component A may be, but not limited thereto, one kind of an oligosiloxane, or a compound including two (2) or more to ten (10) or less different kinds of oligosiloxanes.  For example, Component A may include a member formed by mixing two (2) or more kinds of oligosiloxanes of Chemical Formula 1, which have different compositions.  
From ¶s 0060-0062 the heat treatment may be performed by moisture-heat treatment, but may not be limited thereto.  In this case, the heat treatment is performed after initiating Component C to polymerize the composition, and the hard-coating cured material may be formed by initiating Component C through light irradiation or heat treatment and performing moisture-heat treatment therefor, without being limited thereto.  If the special polymerization method, i.e., the moisture-heat treatment, is applied, the polymerization and curing processes by Component C for the alicyclic epoxy group, the glycidyl group or the oxetane group included in the composition are promoted so that the process time is significantly reduced, and furthermore, and the crosslinking density is increased so that the hard coating cured material having high surface hardness and excellent flexibility can be formed.  An example embodiment has the heat treatment that is performed after initiating Component C to polymerize the composition may be performed under the condition of a temperature of approximately 50ºC. or higher even to 100 ºC or higher and relative humidity of approximately 50% or higher (absolute humidity 41 g/m.sup.3 or higher) even to 95% or higher but may not be limited thereto. The process may be performed under the condition of temperature and relative humidity that does not hinder the characteristics of the substrate, to which the coating film is applied, but may not be limited thereto.  From ¶ 0071 the hard-coating film can be prepared by using the siloxane resin composition including the epoxy group, has high surface hardness and superior flexibility, it can be easily applied to a flexible display device, which can be bent, rolled, or folded like a paper.  From ¶s 0111-0114 a mandrel bend test according to ASTM D522-93a is used to evaluate the flexibility of the hard-coating film formed.  The coated surface is bent inward based on the standard of 3.2 mm (0.125 inch) to identify occurrence of cracks on the coated surface, and Table 1 provides the test results.  Table 1 above, it could be identified that when the hard-coating film in accordance with the Examples is subject to the moisture-heat treatment under the condition of a temperature of 50ºC. or higher and relative humidity of 50% or higher (absolute humidity of 40 g/m3 or higher), it exhibits excellent scratch resistance with the high surface hardness of at least 6 H and maximum 9 H, and it was identified through the Mandrel bent test that even though the coated surface is bent inward by using the 3.2 mm (0.125 inch) standard, it provides the flexible characteristic without occurrence of cracks on the coated surface.  The bending test to 3.2 mm is within the range of pending Claim 17 of 3 to 5 mm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  For the bending radius of the pending claims for 10 to 20 mm for R2, Bae2 describes the variations of the heat and moisture treatment to obtain superior and excellent flexibility like Applicants.  In accordance with MPEP 2112.01(II) that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO at 433. See also Titanium Metals Corp. v. Banner, 778 F2d 775, 227 USPO 773 (Fed. Cir. 1985).  Here WO Bae with A.S. Lee further with Iwabuchi and with Bae2 has a hard coat layer with alicyclic epoxy siloxane compounds and polymers having similar molecular weight, PDI, epoxy equivalence and pencil hardness property of bending radius of 3.2 just as Applicants pending Claim 17 so that with the variations of heat-moisture treatment of Bae2 the bending for 10 to 20 mm would be the same as that of pending claim 17.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here WO Bae modified by Iwabuchi and Bae2 are all directed to epoxysiloxane coating compositions for the purpose of having hard or epoxy coatings on substrates.  Therefore the cationic polymerized heat-moisture treated epoxysiloxane of Bae 2 can be combined with the epoxysiloxanes of WO Bae in view of Iwabuchi.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from WO Bae a coating layer and film with epoxysiloxane for hard coating with controlling alkoxy silane hydrolyzing with water to form a hydroxyl group, where the hydroxyl group formed thereby form a siloxane bonds through a condensation reaction between hydroxyl or alkoxy groups of different silanes so that by controlling the reaction rate, for higher weight average molecular weight and molecular weight distribution (PDI) the cycloaliphatic or alicyclic epoxy siloxane resulting as evidence by A. S. Lee in molecular weights 10,000 to 28,000 and PDI of 2.4 to 3.4 with resulting higher mechanical properties, as afore-described, where from Bae2 the hard coating of epoxysiloxane of WO Bae in view of Iwabudhi includes the Bae2 epoxysiloxane which can also have acrylic or (meth)acrylic functionality or additives like WO Bae that is cationic heat-treat-moisturized cationic polymerized motivated to have a superior excellent flexibility for display use as for the hard coating film of Claims 17, 21 and 23.  Moreover the combination with Bae2 with WO Bae as modified has a reasonable expectation of success because all of WO Bae and Iwabuchi and Bae2 are directed to hard or epoxy coatings from epoxy silanes as cured films on substrates.  
Regarding Claim 22, WO Bae in view of Iwabuchi alternatively further in view of Bae2 is applied as to Claim 17, where WO Bae also divulges at ¶s 0043-0048 that the alicyclic epoxy siloxane resin may be prepared alone with an alkoxy silane having an alicyclic epoxy group, but also through hydrolysis and condensation reaction between an alkoxy silane having an alicyclic epoxy group and a heterogeneous alkoxy silane.  It may be manufactured, but may not be limited thereto. Heterogeneous alkoxy silanes may be used by selecting one or more kinds of alkoxy silanes represented by the following formula (2):  [Formula 2]  R3m Si(OR4)4-m, wherein R3 is a C1 – C20 alkyl group, C3 – C8 cycloalkyl group, C2 – C20 alkenyl group, C2- C20 alkynyl group, C6- C20 aryl group, acrylic group, methacryl group, halogen group, amino group, mercapto group, ether group, ester group, carbonyl group, carboxyl group, vinyl group, nitro group, sulfone group, alkyd group, and the like.  R4 is a linear or branched C1 to C7 alkyl group, m is an integer from 0 to 3.  Examples of the alkoxy silane represented by Formula 2 are tetramethoxysilane, tetraethoxysilane, methyltrimethoxysilane, methyltriethoxysilane, methyltripropoxysilane, dimethyldimethoxysilane, di-methyldiethoxysilane, phenyltrimethoxysilane, phenyltriethoxysilane, diphenyldimethoxysilane, diphenyldiethoxysilane, triphenylmethoxysilane, triphenylethoxysilane, ethyltriethoxysilane, propylethyltrimethoxysilane, vinyltrimethoxysilane, vinyltriethoxysilane, vinyltripropoxysilane, N- (3-acryloxy-2-hydroxypropyl) -3-aminopropyltrimethoxysilane, N -(3-acryloxy-2-hydroxypropyl) -3-aminopropyltriethoxysilane, 3-acryloxypropyl triethoxysilane, 3-acryloxypropyl tripropoxysilane, 3- (meth) acryloxypropyl trimethoxysilane, 3- (meth) acryloxypropyl triethoxysilane, 3- (meth) acryloxypropyltripropoxysilane; and it may be one or more selected from the group consisting of propyl trimethoxysilane, 3-aminopropyl triethoxysilane, chloropropyltrimethoxysilane, chloropropyl triethoxysilane, {all of which read on pending Claim 22}.  
Allowable Subject Matter
Claim 24 with the PDI of alicyclic epoxy siloxane resin in a range of 3.91 to 4.0 is not shown in the combined references but is objected to as being dependent upon a rejected base claim.  However Claim 24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicants’ amendments and arguments filed 12/27/2021 have been considered however in regards to the rejections under 35 U.S.C. 103 are not persuasive.  Applicants’ submission of the English translation of the Korean priority patent application does not overcome the evidence provided by the A.S. Lee article as an showing the control processes of WO Bae reference resulting in higher molecular weights and PDI.  
In accordance with MPEP §2124 in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).  Here A.S. Lee shows the reaction conditions taught and suggested by WO Bae including the organic solvent of THF, tetrahydrofuran, as an ether of tetrahydrobutane and as base of K2CO3 to the KOH of WO Bae however these bases have similar pH values.  This is particularly the case given as noted in “Polymerization Anshuman Shrivastava, in Introduction to Plastics Engineering, 2018 2.4.5 Polydispersity Index Polydisperse systems display an array of chain lengths which broaden the molecular weight distribution. Polydispersity index (PDI) is used as a measure of broadness of molecular weight distribution. The larger the PDI, the broader the molecular weight. PDI of a polymer is calculated as the ratio of weight average by number average molecular weight. Information on PDI is required for improved selection of polymers for an application [26].  Polydispersity index = Mw/Nn or weight average molecular weight/number average molecular weight.  For monodisperse polymers (all chain of same length, example—protein), the PDI is 1. The best controlled synthetic polymers (narrow polymers used for calibrations) have PDI of 1.02–1.10.  Step-growth polymerization reactions typically yield values of Mw/Mn of around 2.0 and chain-growth polymerization yield Mw/Mn values in the range of 1.5–20.  Therefore the lower PDI of WO Bae is more difficult to obtain than higher PDI.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787